Citation Nr: 1455487	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected asthma.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to an evaluation in excess of 30 percent disabling for asthma.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied entitlement to service connection for PTSD, a May 2009 rating decision that denied entitlement to service connection for a heart condition and to an evaluation in excess of 30 percent disabling for asthma, and an August 2010 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, and to a TDIU.

With regard to the Veteran's claim for service connection for PTSD, the Board notes by way of background that the Veteran did not file a notice of disagreement within one year of the November 2007 rating decision that denied his claim for service connection for PTSD.  However, in May 2008, within one year of the November 2007 rating decision, the Veteran submitted new evidence, including a May 2008 letter from Dr. P.T. in which he wrote that he had treated the Veteran for PTSD.  The Board adds that the basis of the November 2007 denial was, in part, the lack of evidence of diagnosed PTSD.  Therefore, the Board finds that new and material evidence was submitted within one year of the November 2007 rating decision.  Thus, although the Veteran filed a May 2008 "request to reopen" the claim, which was denied by way of a May 2009 rating decision (which the Veteran appealed herein), the Board finds the November 2007 rating decision is not final, and therefore, this matter relates back to the claim that was denied by way of the prior November 2007 rating decision.  See 38 C.F.R. § 3.156(b) (2014).

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Oakland, California.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, an evaluation in excess of 30 percent disabling for asthma, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran had cardiac arrhythmia or tachy-arrhythmia that was caused by his medications for his service-connected asthma.


CONCLUSION OF LAW

Service connection for cardiac arrhythmia or tachy-arrhythmia secondary to asthma medication is warranted.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.102, 3.310 (2014).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Service connection for cardiac arrhythmia or tachy-arrhythmia is granted herein.  Therefore, the Board finds that any error under the VCAA relating to his claim for service connection for heart disease is moot at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2014).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from October 1987 to October 1990.  His primary contention is that he has a heart condition, particularly cardiac arrhythmia, caused by medication prescribed for his service-connected asthma.  See Hearing Transcript at 6-7. 

Private treatment records from Dr. J.H. (pulmonologist) dated from December 2006 to May 2007 reflect diagnosed asthma and ventricular arrhythmia, and include a notation that the Veteran's medication allergies included experiencing palpitations from Albuterol.

An August 2008 VA cardiology record reflects that the Veteran had presented to urgent care complaining of heart palpitations, and that ventricular arrhythmia was diagnosed.  Also, an August 2008 VA EKG report reflects diagnosed arrhythmia.  

In a March 2009 and October 2009 letters, Dr. J.H. reported that the Veteran was under his care for severe asthma, and that he had cardiac arrhythmia, including tachycardia palpitations, due to his asthma medications.

A May 2009 VA cardiology record reflects that the cardiologist noted a diagnosis of ventricular arrhythmia, and opined that it was possibly related to the Veteran's history of hypertension, asthma, use of bronchodilators, and history of excessive caffeinated drinks.

A December 2009 VA pulmonology note reflects that the Veteran had requested an evaluation regarding the cause of his arrhythmia, which the Veteran reported experiencing due to using Albuterol, Atrovent, or QVAR for his asthma.  The VA pulmonologist noted that he reviewed medical literature with Veteran, which noted that all of these inhalers have been associated with arrhythmias.  

A December 2012 VA cardiology record reflects the Veteran continued to report experiencing palpitations, and that a diagnosis of arrhythmia was recorded.  See VVA Capri at 81.

A January 2013 VA examination report reflects that the VA examiner noted that the Veteran had a history of cardiac arrhythmia, including supraventricular tachycardia, diagnosed in August 2008 by an EKG and Holter monitor (VA), and opined that tachy-arrhythmia is an expected side effect of Albuterol-type drugs.

In light of the above medical evidence of record, the Board finds that the medical evidence of record shows that the Veteran had cardiac arrhythmia or tachyarrhythmia during the pendency of the appeal that was caused by his medication for his service-connected asthma.  Moreover, the Board adds that the medical evidence of record during the pendency of this appeal shows that the Veteran has repeatedly complained of heart palpitations due to the use of his asthma medications, and while the Board acknowledges that the Veteran is a lay person, he is certainly competent to report experiencing his heart feeling as if it were "skipping a beat" after using an inhaler as described at the Board hearing, and, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Finally, 

The Board acknowledges that private treatment records from Dr. J.H. reflect that he discontinued the Veteran's Albuterol prescription around November 2006, and changed his prescriptions to QVAR (beclomethasone) and Xopenex.  Subsequently, a March 2009 VA examination report (respiratory) reflects that the Veteran was prescribed QVAR and Atrovent, and then a December 2009 record reflects the Veteran had discontinued using QVAR.  See also VA Treatment Records, October 2007 and July 2009 (active medication lists).  A May 2010 VA examination report (respiratory) reflects that the Veteran was still using Atrovent, and that he reported he stopped using Albuterol and QVAR because they gave him a sensation of palpitations and tachycardia.  He also reported that he occasionally needed to take Prednisone, which also caused his heart rate to speed up.

The Board also acknowledges that the January 2013 VA examiner noted that Veteran had discontinued Albuterol, his prescribed Atrovent was less arrhythmogenic, and that the Veteran therefore had no heart disease.  

In that regard, the Board notes that the March 2009 and October 2009 diagnoses by Dr. J.H. of cardiac arrhythmia, including tachycardia, the May 2009 diagnosis by the VA cardiologist of ventricular arrhythmia, and the December 2012 diagnosis by the VA cardiologist of arrhythmia, were all during the pendency of the claim, and the August 2008 diagnosis based on Holter monitor and EKG testing was proximate to the filing of the claim.  Moreover, with regard to the Veteran's asthma medications, Dr. J.H. opined in March 2009 that the Veteran's asthma medications (i.e., current medications) caused his arrhythmia, and similarly, that the December 2009 VA pulmonologist opined that medical literature reviewed by him shows that "all of these inhalers," i.e., Atrovent, Albuterol, and QVAR, have been associated with arrhythmias.

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (involving diagnosis of a current disability proximate to the filing of a claim as evidence of a current disability).

In light of the Court's holding in McClain and its progeny, so long as the Veteran had cardiac arrhythmia or tachyarrhythmia diagnosed either during the pendency of the appeal or shortly priorto that was caused by any combination of his medications for his service-connected asthma, service connection is warranted.  As shown above, the Veteran was diagnosed with ventricular arrhythmia in August 2008, very proximate to the filing of his claim.  During the pendency of his claim, he has been diagnosed with cardiac arrhythmia in March 2009 and October 2009 by his private pulmonologist, Dr. J.H., and with ventricular arrhythmia in May 2009 by the VA cardiologist and then with arrhythmia in December 2012.  Therefore, a current disability during the pendency of the appeal has been more than established.  Furthermore, Dr. J.H. opined in March 2009 and again in October 2009 that the Veteran's arrhythmia was due to his asthma medications, and the December 2009 VA pulmonologist likewise opined that, based on a review of medical literature, it was due to "all" of the Veteran's inhalers - in other words, these physicians opined it is due to his current medication as well.  The January 2013 VA examiner's opinion did not contradict the above positive medical opinions.  Rather, the January 2013 VA examiner noted that the Veteran's current prescription at that time was "less arrhythmogenic" than Albuterol, but did not address the effect of the Veteran's other prescribed inhalers during the period on appeal, such as QVAR and Atrovent.  

Therefore, for the reasons explained above, the Board finds that the preponderance of the competent and probative evidence of record supports the Veteran's claim for service connection for cardiac arrhythmia or tachy-arrhythmia.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.310 (2014).


ORDER

Service connection for cardiac arrhythmia or tachy-arrhythmia is granted.


REMAND

A.  Acquired Psychiatric Disorder

The Veteran served on active duty in the Navy from October 1987 to October 1990.  He claims entitlement to an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

With regard to his claimed PTSD, he reported on an April 2007 stressor statement that on one occasion, there was a fire aboard the U.S.S. Nimitz and he witnessed a fellow sailor burned very badly.  The Board acknowledges that his claimed stressor was verified in October 2007, including by JSRRC.  

The Veteran was afforded VA examinations in August 2007 and March 2009.  The VA examiners, however, both opined that the Veteran did not have PTSD.  But see, e.g., VA Treatment Record, October 2009 ("atypical and partial PTSD associated with multiple factors, not just military").  

By contrast, the Veteran submitted a May 2008 letter from his private psychiatrist, Dr. P.T. of California Psychiatric in which he wrote that he had been treating the Veteran for PTSD (and depression and anxiety) since 2006 related to seeing a man burned in service.  Also associated with the claims file are treatment records from Dr. P.T. dated from June 2006 to March 2009 that reflect diagnosed PTSD in June 2006.  

Also, a recent July 2013 VA treatment record reflects that certain testing revealed that PTSD was suggested, and another July 2013 record reflects diagnosed PTSD.  See VVA Capri at 35 and 37.

The Veteran also recently submitted a January 2014 letter from Mr. J.J. of the Vet Center who wrote that the Veteran has PTSD.  A waiver of consideration by the AOJ was also received from the Veteran.

In light of the recent January 2014 letter from J.J. in support of the Veteran's PTSD claim, as well as the recent VA treatment records showing diagnosed PTSD, the Board finds that a remand is necessary so that a VA medical opinion may be obtained based on a review of the entire claims file, including this recent January 2014 letter from Dr. J.J. and recent VA treatment records, to address whether the Veteran has PTSD, and if so, whether it is related to his conceded in-service stressor.

In addition, the Board notes that in September 2009, the Veteran identified outstanding treatment records at the Vet Center in Concord as relating to his claim and submitted a Form 21-4142 authorization, which records have not yet been requested.  See also Notice of Disagreement, August 2010.  Therefore, on remand, these records should be obtained.

Also, although the claims file generally includes the Veteran's VA treatment records dated through August 2013, the Veteran's comprehensive VA treatment records for the period between August 2007 and January 2009 have not been associated with the claims file (albeit several mental health records from this period are in the claims file).  Therefore, on remand, a comprehensive set of all of the Veteran's VA treatment records dated from August 2007 to January 2009 should be associated with the claims file.

Finally, the Board notes that a recent July 2013 VA treatment record reflects that the Veteran has a history of hospitalization at David Grant USAF Medical Center in 1996 for suicidal ideation, that in 1997 he was seeing a private psychiatrist who he reports diagnosed him with PTSD, that he was hospitalized twice in 2006 at the San Francisco VAMC, and twice again in 2007 at the Palto Alto VAMC, and twice again in 2008 at the Palto Alto VAMC.  See VVA Capri at 31.  As noted above, this matter is being remanded to obtain a full set of the Veteran's VA treatment records dated from August 2007 to January 2009.  In addition, the Board notes that all of the treatment records from David Grant dated in 1996, and the Veteran's treatment records from the San Francisco VAMC dated in 2006, should be associated with the claims file.  The Veteran should also be asked to identify any outstanding private treatment records dated in 1997 involving diagnosed PTSD.

With regard to the Veteran's claimed anxiety and depression, the Veteran asserts that his anxiety and depression had their onset in service and, in the alternative, that they are secondary to his service-connected asthma.  The Veteran wrote in September 2009 correspondence that he experienced anxiety in service.  

The Board acknowledges by way of background that the Veteran's service treatment records reflect that he was diagnosed with an adjustment disorder in January 1990.  Another January 1990 record reflects that the Veteran reported mental stress and anxiety.

His VA treatment records reflect, among other things, diagnosed depression and anxiety.  See, e.g., VA Treatment Record, October 19, 2009 (diagnoses including anxiety disorder and atypical depression).  Likewise, as noted above, the May 2008 letter from Dr. P.T. of California Psychiatric reflects he reported treating the Veteran for diagnosed depression and anxiety (and PTSD) since 2006.  At the same time, the Board finds it noteworthy that the Veteran has also been noted in the VA treatment records as having a significant personality disorder.  See, e.g., February 2008 and October 19, 2009.  In fact, a March 2009 VA examination report reflects that the VA examiner opined that the Veteran's Axis I symptoms (anxiety) were related to his Axis II disorder.

The March 2009 VA examination report reflects diagnosed anxiety, but no etiological opinion was provided in terms of whether it was at least as likely as not related to the Veteran's active service, or caused or aggravated by his service-connected asthma.  In addition, the March 2009 VA examiner did not address whether the Veteran's depression shown in the VA and private treatment records was related to his service, or whether it was caused or aggravated by his service-connected asthma.  Therefore, the Board finds that on remand, a VA medical opinion should be obtained to address whether the Veteran's diagnosed anxiety and depression are related to his service, or whether they are caused or aggravated by his service-connected asthma.

B.  Asthma

The Veteran's service-connected asthma is currently assigned a 30 percent disability rating under Diagnostic Code 6602, effective June 11, 2007.  He seeks an increased rating.  See Claim, December 2008.

Diagnostic Code 6602 provides for a higher 60 percent rating for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97 (2014).

The Board notes by way of background that the Veteran asserts that he used corticosteroids during the pendency of the appeal, and his representative recently asserted in a October 2013 statement that the Veteran has doctor visits for his asthma more than once per month.

As noted above, a comprehensive set of the Veteran's VA treatment records dated between August 2007 and January 2009 has not been associated with the claims file.  In fact, during this period, the existing records reflect that the Veteran had urgent or emergency VA treatment for his asthma around August 2008.  Therefore, this matter should likewise be remanded so that a comprehensive set of all of the Veteran's VA treatment records dated from August 2007 to January 2009 may be associated with the claims file.

C.  TDIU

The Veterans also claims entitlement to a TDIU based on his service-connected asthma, and due to his claimed acquired psychiatric disorder, to include PTSD, anxiety, and depression, and his service-connected cardiac arrhythmia or tachy-arrhythmia ("heart").  See Form 9, August 2013.

As an initial matter, the Veteran is presently service-connected for asthma only, which is assigned a 30 percent disability rating.  

By way of background, the Board notes that several records in the claims file reflect that the Veteran has a history of working as a truck driver, and that he has not worked since September 2008.  A May 2010 VA examination report relating to the Veteran's asthma reflects that the VA examiner opined that due to the Veteran's asthma, the Veteran was not able to be employed as a truck driver.  A November 2010 Social Security Administration (SSA) decision reflects that disability benefits were granted based on the Veteran's asthma, as well as major depression, PTSD, anxiety, a personality disorder, and substance abuse.  His SSA records are associated with the claims file.  An October 2011 VA examination report reflects that the VA examiner opined that the Veteran was able to perform sedentary work without exposure to smoke or other asthma triggers, but not work as a truck driver.

In light of the fact that the Veteran's claims for service connection for an acquired psychiatric disorder and for a higher evaluation for his service-connected asthma are being remanded herein, the Board defers decision on this claim at this time.

The Board adds that an April 2009 letter in the claims file reflects that the Veteran was awarded a vocational rehabilitation subsistence allowance.  On remand, the Veteran's vocational rehabilitation records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file outstanding VA treatment records, including a comprehensive set of records dated from August 2007 to January 2009 from the Palo Alto, Martinez, and McClellan VA medical systems, and dated in 2006 from the San Francisco VA medical Center.

2.  Associate with the claims file copies of any Vet Center (Concord and Sacramento) treatment records relating to the Veteran's claimed psychiatric conditions.  

3.  Associate with the claims file copies of any treatment records dated in 1996 relating to PTSD from the David Grant USAF Medical Center.  

4.  Ask the Veteran to identify any outstanding private medical records including psychiatric treatment records dated in 1997 involving diagnosed PTSD.  To that end, request that the Veteran provide a completed Form 21-4142 authorization so that any such records identified may be obtained.

If any requested records are found to be unavailable, this should be specifically noted in the claims file.

5.  Associate with the claims file the Veteran's vocational rehabilitation records.

6.  After all of the above development has been completed, obtain a VA medical opinion (mental) based on a review of the entire claims file to provide an opinion as to:

a) Whether the Veteran meets the DSM criteria for PTSD, and if so, whether it is at least as likely as not (a 50 percent or greater probability) related to his active service;

b) Whether the Veteran's anxiety, depression, mood disorder, adjustment disorder or any other acquired psychiatric disorder diagnosed during the pendency of his claim at least as likely as not (a 50 percent or greater probability): 

i) Had their onset during the Veteran's service or are otherwise related to his active service, or;

ii) Were caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected asthma.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected asthma.

Please note that the Veteran's reported in-service PTSD stressor has been verified.

Also, please ask the VA examiner to review the recent January 2014 letter from Mr. J.J. of the Sacramento Vet Center (see VBMS document received on July 22, 2014), and any other treatment records recently associated with the claims file.

If the examiner opines the Veteran has a psychiatric disorder that is related to service or is due to or aggravated by the service-connected asthma, please ask the VA examiner to provide information concerning the functional impairment from the psychiatric disorder on his ability to function and perform occupational tasks in a work-like setting.

The examiner must provide a complete rationale for all opinions expressed.

If the examiner is unable to provide an opinion without resorting to mere speculation, please ask the examiner to provide reasoning for such so as to avoid further remand for clarification.

7.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


